DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the application filed on 03/18/2021.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/29/2021, 01/12/202, and 08/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-7, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “CPW Center-Fed Single-Layer SIW Slot Antenna Array for Automotive Radars”, IEEE TRANSACTIONS ON ANTENNAS AND PROPOGATION, 12 June 2014, pages 4528-4536, DOI:10.1109/TAP.2014.2330587 by Xu Junfeng, hereinafter Xu.

Regarding claim 1, Xu discloses an apparatus, the apparatus comprising: a waveguide defining an opening and an aperture (See at least Fig. 7 (provided below), page 4531 para. 2 “The transition depicted in Fig. 6(d) [21] is preferred wherein the dipole slot is next to the short-circuit end of the SIW so that the most compact configuration is realized.” Xu discloses a waveguide (SIW) defining an opening (input of the power divider in the -y direction) and an aperture (slots separated by distance d1), the opening configured to cooperate with a coupling (See at least Fig. 7, page 4531 para. 2 “Distance d3=2 mm is set to avoid the unwanted EM coupling between the transition and the slots, which affects the slot excitation and SLLs [15]. The width of w2=1.9 mm sets a limit of the widest CPW width used in the power divider.” Xu discloses the opening being the input of the power divider, additionally, the coupling is managed in the next state and impedance transformer), the aperture exposed to an environment of the waveguide (See at least Fig. 7, page 4531 para. 2 Xu visually depicts an aperture opened to next further stages and a transformer.), the waveguide comprising a conductor having a substantially uniform potential with respect to a reference potential defining an electromagnetic boundary (See at least Figs. 1 and 7, page 4531 para. 2, page 4529 Col. 2 para 1 “The antenna is printed onto a single-layer PCB of Rogers 5880 with εr=2.2 and tanδ=0.0009 at 10 GHz. The thickness of the substrate is t=0.79 mm. The conductor used for metallization is copper with a conductivity of 5.8×107S/m and a thickness of 0.02 mm.” Xu discloses a ground and pcb with known conductivity), the electromagnetic boundary: arranged to bound electromagnetic fields between the opening and the aperture (See at least Figs. 1 and 7, page 4531 para. 2 Xu discloses Vias which serve as electromagnetic boundaries); and configured to define a divider extending toward the opening to divide the electromagnetic boundary into a first chamber and a second chamber (See at least Fig. 7, page 4531 para. 2 Xu discloses a T-junction divider in the -x and +x directions of figure 7 into chambers.).

    PNG
    media_image1.png
    505
    799
    media_image1.png
    Greyscale

Regarding claim 2, Xu, as shown above, discloses all of the limitations of claim 1. Xu additionally discloses the electromagnetic boundary defines a first side and a second side, the first side opposite the second side, the opening parallel to the second side and the divider extends from the first side of the electromagnetic boundary toward the opening beyond a first quartile of a width of the electromagnetic boundary that is between the first side and the second side (See at least Fig. 7, Xu shows the divider extending almost midway from the first side of the electromagnetic boundary toward the opening.).

Regarding claim 5, Xu, as shown above, discloses all of the limitations of claim 1. Xu additionally discloses the waveguide defines the aperture as an array of slots (See at least Fig. 1a Page 4529 para. 2 “Fig. 1(a) shows the top view of the SIW slot-array antenna. There are in total 4×32 slots on the broadwall of the SIWs.”); and the divider associates a first portion of the array with the first chamber and a second portion of the array with the second chamber (See at least Figs. 1a, 7, 8, Page 4531 Col. 2 para 1 “The design of the feeding network is illustrated in Fig. 8. The E-plane spacing (y-direction) between the adjacent SIW is set to be the guided wavelength of CPW at 24 GHz, λw, so that the phase of S21 equals to the phase of S31. Because of the structure symmetry, this configuration guarantees the phase balance at the eight outputs.” Xu details sorting signals and associating them according to their distance from the center.).

Regarding claim 6, Xu, as shown above, discloses all of the limitations of claim 1. Xu additionally discloses the divider has a linear portion (See at least Fig. 7 Examiner draws attention to the span of vias below label w2).

Regarding claim 7, Xu, as shown above, discloses all of the limitations of claims 1 and 6. Xu additionally discloses the linear portion is substantially parallel to a portion of the electromagnetic boundary (See at least Fig. 7 Examiner draws attention to the span of vias located between labels w2 and d1 and the horizontal span of vias beneath the label w2).

Regarding claim 19, Xu discloses an apparatus, the apparatus comprising: a waveguide defining an opening and an array of slots (See at least Figs. 1, 7, page 4531 para. 2 “The transition depicted in Fig. 6(d) [21] is preferred wherein the dipole slot is next to the short-circuit end of the SIW so that the most compact configuration is realized.” Xu discloses a waveguide (SIW) defining an opening (input of the power divider in the -y direction) and an aperture (slots separated by distance d1), the opening configured to cooperate with a coupling (See at least Fig. 7, page 4531 para. 2 “Distance d3=2 mm is set to avoid the unwanted EM coupling between the transition and the slots, which affects the slot excitation and SLLs [15]. The width of w2=1.9 mm sets a limit of the widest CPW width used in the power divider.” Xu discloses the opening being the input of the power divider, additionally, the coupling is managed in the next state and impedance transformer), and the array of slots being exposed to an environment of the waveguide (See at least Fig. 7, page 4531 para. 2 Xu visually depicts an aperture opened to next further stages and a transformer.), the waveguide comprising a conductor having a substantially uniform potential with respect to a reference potential defining a boundary (See at least Figs. 1 and 7, page 4531 para. 2, page 4529 Col. 2 para 1 “The antenna is printed onto a single-layer PCB of Rogers 5880 with εr=2.2 and tanδ=0.0009 at 10 GHz. The thickness of the substrate is t=0.79 mm. The conductor used for metallization is copper with a conductivity of 5.8×107S/m and a thickness of 0.02 mm.” Xu discloses a ground and pcb with known conductivity), the boundary: arranged to bound electromagnetic fields between the opening and the array of slots (See at least Figs. 1 and 7, page 4531 para. 2 Xu discloses Vias which serve as electromagnetic boundaries); and configured to define a divider extending toward the opening to divide the boundary into a first chamber bounding a first portion of the array and a second chamber bounding a second portion of the array (See at least Fig. 7, page 4531 para. 2 Xu discloses a T-junction divider in the -x and +x directions of figure 7 into chambers.).

Regarding claim 20, applicant recites limitations of the same or substantially the same scope as claim 2.  Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 2, shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Lim (US 20200203849 A1), hereinafter Lim.

Regarding claim 3, Xu, as shown above, discloses all the limitations of claims 1-2. Xu does not explicitly disclose the divider extends toward the opening beyond a first half of the width of the electromagnetic boundary. However, Lim, in the same or in a similar field of endeavor, discloses the divider extends toward the opening beyond a first half of the width of the electromagnetic boundary (See at least Figs. 1A-1B [0028] “The wave-dividing channels may include a network of channels that branch out from the input waveguide channel and configured to receive electromagnetic waves from the input waveguide channel, divide the electromagnetic waves into portions of electromagnetic waves (i.e., power dividers), and propagate the portions of electromagnetic waves to wave-radiating channels.” Lim visually depicts dividers with a length beyond a first half of the width of the electromagnetic boundary.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 4, Xu, as shown above, discloses all the limitations of claims 1-2. Xu does not explicitly disclose the divider forms a gap between the first chamber and the second chamber, the gap forming a non-linearity in the electromagnetic boundary with respect to the first side, the electromagnetic boundary further defining a bridge across the gap to linearize the second side. However, Lim, in the same or in a similar field of endeavor, discloses the divider forms a gap between the first chamber and the second chamber, the gap forming a non-linearity in the electromagnetic boundary with respect to the first side, the electromagnetic boundary further defining a bridge across the gap to linearize the second side (See at least Figs. 1A-1C, items 142-148 [0028] “The wave-dividing channels may include a network of channels that branch out from the input waveguide channel and configured to receive electromagnetic waves from the input waveguide channel, divide the electromagnetic waves into portions of electromagnetic waves (i.e., power dividers), and propagate the portions of electromagnetic waves to wave-radiating channels.” Lim best depicts the non-linearity in figures 1C.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 8, Xu, as shown above, discloses all the limitations of claims 1 and 6. Xu does not explicitly disclose the divider has a non-linear portion, the non- linear portion joining the linear portion at a vertex with an angle less than 180 degrees. However, Lim, in the same or in a similar field of endeavor, discloses the divider has a non-linear portion, the non- linear portion joining the linear portion at a vertex with an angle less than 180 degrees (See at least Figs. 1C, items 142-148, Lim shows vertices meeting at 90 degrees.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 9, The combination of Xu and Lim, as shown above, discloses all the limitations of claims 1, 6 and 8. Xu does not explicitly disclose the linear portion is perpendicular to the non- linear portion at the vertex. However, Lim, in the same or in a similar field of endeavor, discloses the linear portion is perpendicular to the non- linear portion at the vertex (See at least Figs. 1C, items 142-148, Lim shows vertices meeting at 90 degrees.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 10, The combination of Xu and Lim, as shown above, discloses all the limitations of claims 1, 6 and 8. Xu does not explicitly disclose the angle is less than 95 degrees. However, Lim, in the same or in a similar field of endeavor, discloses the angle is less than 95 degrees (See at least Figs. 1C, items 142-148, Lim shows vertices meeting at 90 degrees.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 11, Xu, as shown above, discloses all the limitations of claims 1, 6 and 8. Xu does not explicitly disclose the divider has a non-linear portion, the non- linear portion joining the linear portion at a vertex with an angle less than 180 degrees. However, Lim, in the same or in a similar field of endeavor, discloses the divider has a second non-linear portion, the second non-linear portion joining the linear portion at a second vertex with a second angle less than 180 degrees (See at least Figs. 1C, items 142-148, Lim shows two vertices meeting at 90 degrees.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 12, The combination of Xu and Lim, as shown above, discloses all the limitations of claims 1, 6, 8 and 11. Xu does not explicitly disclose the linear portion is perpendicular to the second non-linear portion at the second vertex. However, Lim, in the same or in a similar field of endeavor, discloses the linear portion is perpendicular to the second non-linear portion at the second vertex (See at least Figs. 1C, items 142-148, Lim shows vertices meeting at 90 degrees.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 13, The combination of Xu and Lim, as shown above, discloses all the limitations of claims 1, 6 and 11. Xu does not explicitly the second angle is less than 95 degrees. However, Lim, in the same or in a similar field of endeavor, discloses the second angle is less than 95 degrees (See at least Figs. 1C, items 142-148, Lim shows vertices meeting at 90 degrees.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Regarding claim 17, The combination of Xu and Lim, as shown above, discloses all the limitations of claim 1. Xu does not explicitly disclose the conductor is non-contiguous from a plan view cross-section perspective and wherein the electromagnetic boundary is contiguous from the plan view cross-section perspective. However, Lim, in the same or in a similar field of endeavor, discloses the conductor is non-contiguous from a plan view cross-section perspective and wherein the electromagnetic boundary is contiguous from the plan view cross-section perspective (See at least Figs. 1A-1B, [0008] “The first portion of the feed waveguide is coupled to the second portion of the feed waveguide such that the feed waveguide causes propagation of electromagnetic energy in a direction parallel to a seam between the first layer and the second layer.” Lim discloses visually a contiguous boundary and discloses that separate layers exist, making the conductor non-contiguous). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the waveguide apparatus disclosed by Xu with the divider system disclosed by Lim. One would have been motivated to do so in order to advantageously create compact antennas that are energy efficient and inexpensive to manufacture (See at least [0024] “For instance, the radar system a capture measurements of the environment around an autonomous vehicle. Such antennas may be compact (typically with rectangular form factors), efficient (i.e., there should be little energy lost to heat in the antenna, or reflected back into the transmitter electronics), and inexpensive and easy to manufacture.”).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Menge (US 20170003377 A1), hereinafter Menge.

Regarding claim 14, Xu, as shown above, discloses all the limitations of claim 1. Xu does not explicitly disclose the conductor comprises a first layer and a second layer, the first layer being in conductive connection with the second layer by vias conductively connecting the first layer and the second layer to form the substantially uniform potential. However, Menge, in the same or in a similar field of endeavor, discloses the conductor comprises a first layer and a second layer, the first layer being in conductive connection with the second layer by vias conductively connecting the first layer and the second layer to form the substantially uniform potential (See at least [0017] “As a result of this, in particular a production of said wave guide walls is made possible by means of throughplatings (vias) which are known per se and are used for contacting a plurality of conductor layers of a circuit board.” [0027] “It is advantageous that said wave guide surfaces are connected by means of said throughplatings in electrically conductive manner and have a uniform electrical potential.” ). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, modify the waveguide apparatus disclosed by Xu with the vias system disclosed by Menge. One would have been motivated to do so in order to advantageously improve the transmission of signal through a waveguide (See at least [0014] “Furthermore, as a result of this, said upper and said lower wave guide surface as well as said wave guide walls are connected to a uniform electric potential, whereby in particular the transmission of said signal through said wave guide is improved.”).

Regarding claim 15, The combination of Xu and Menge, as shown above, discloses all the limitations of claims 1 and 14. Xu does not explicitly disclose the waveguide further comprises a substrate sandwiched between the first layer and the second layer, the substrate providing an electromagnetic conduit between the opening and the aperture. However, Menge, in the same or in a similar field of endeavor, discloses the waveguide further comprises a substrate sandwiched between the first layer and the second layer, the substrate providing an electromagnetic conduit between the opening and the aperture (See at least [0017] “In a preferred embodiment, said recesses are cylindrical holes which are arranged substantially equidistant along said wave guide walls and in said substrate layer, for example at an interval of a few millimetres. As a result of this, in particular a production of said wave guide walls is made possible by means of throughplatings (vias) which are known per se and are used for contacting a plurality of conductor layers of a circuit board.” [0018] “As a result, in particular a continuous metallization is made possible, whereby said upper and said lower wave guide surface are connected in particular in electrically conductive manner.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, modify the waveguide apparatus disclosed by Xu with the vias system disclosed by Menge. One would have been motivated to do so in order to advantageously improve the transmission of signal through a waveguide (See at least [0014] “Furthermore, as a result of this, said upper and said lower wave guide surface as well as said wave guide walls are connected to a uniform electric potential, whereby in particular the transmission of said signal through said wave guide is improved.”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Menge, in further view of Kuriyama (US 20200319293 A1), hereinafter Kuriyama.

Regarding claim 16, The combination of Xu and Menge as shown above, discloses all the limitations of claims 1, 14, and 15. The combination of Xu and Menge does not explicitly disclose the substrate is a dielectric material. However, Kuriyama, in the same or in a similar field of endeavor, discloses the substrate is a dielectric material (See at least [0037] “In the antenna illustrated in FIGS. 1 and 2A, a first radiating portion 110a and a second radiating portion 110b are formed on a first surface of a dielectric substrate 100.” [0138] “In addition, a reference potential portion formed around the radiating portion on the substrate and serving as a reference potential of the radiating portion is provided and the reference potential portion is electrically connected to the waveguide.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, modify the waveguide apparatus disclosed by Xu with the vias system disclosed by Menge with the dielectric system disclosed by Kuriyama. One would have been motivated to do so in order to advantageously  efficiently transmit signals (See at least [0047] “Further, the potential of the first horn 200a can be made equal to the reference potential of the first radiating portion 110a and the second radiating portion 110b by electrically connecting the first horn 200a to the first conductor portion 120a, and thus the electromagnetic waves radiated from the first radiating portion 110a and the second radiating portion 110b can be efficiently transmitted to the first horns 200a.”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Salmela (US 6958662 B1), hereinafter Salmela.

Regarding claim 18, Xu as shown above, discloses all the limitations of claim 1. Xu does not explicitly disclose the opening is defined by impedance-matching vias of the electromagnetic boundary configured to match an impedance associated with the electromagnetic fields. However, Salmela, in the same or in a similar field of endeavor, discloses the opening is defined by impedance-matching vias of the electromagnetic boundary configured to match an impedance associated with the electromagnetic fields (See at least Fig. 1, items 10, 20, Col. 1 Lines 38-45 “Moreover, quite often so-called back-shorts are used i.e. a metal part is attached behind the micro strip 20 opposite the opening of the wave guide 10 in order to achieve impedance matching. Attaching the back-short further increases the complexity of the structure” Col. 2 Lines 9-12 “A further preferred feature to enable optimised impedance matching is to provide metallised vias within a layer in order to build up a fence-like structure to further guide the waves after the have left the end of the wave guide.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, modify the waveguide apparatus disclosed by Xu with the opening system disclosed by Salmela. One would have been motivated to do so in order to advantageously optimize impedance matching to guide waves (See at least Col. 2 Lines 9-12 “A further preferred feature to enable optimised impedance matching is to provide metallised vias within a layer in order to build up a fence-like structure to further guide the waves after the have left the end of the wave guide.”).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648